Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  158735                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  DEONTA JACKSON-JAMES,                                                                               Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158735
                                                                   COA: 337569
                                                                   Wayne CC: 13-012601-NO
  REDFORD UNION HIGH SCHOOL,
  REDFORD UNION SCHOOL DISTRICT,
  CHUCK MARTIN, MIKE HUMITZ,
  MIKE TAYLOR, SICO NORTH AMERICA,
  INC., and PROFESSIONAL EDUCATIONAL
  SERVICES GROUP, LLC,
              Defendants,
  and
  GRAND RAPIDS BUILDING SERVICES, INC.,
  d/b/a GRBS,
              Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 11, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2019
           p0418
                                                                              Clerk